                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  December 5, 2019

BY ECF
Honorable Vernon S. Broderick                                  12/6/2019
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re: United States v. Pinkney, et al., 19 Cr. 12 (VSB)

Dear Judge Broderick,

        On November 29, defendant Jamahl Brenton Whyte filed several pretrial motions. (Dkt.
Nos. 168-171.) The Government’s response is currently due tomorrow, December 6, 2019. The
parties are engaged in discussions that may result in the mooting of the defendant’s motions.
Accordingly, the Government respectfully requests, with the consent of counsel for Mr. Whyte,
that the Government’s deadline to reply to the motions be adjourned by approximately one week.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney

                                             By: /s/ Daniel G. Nessim
                                                 Jarrod L. Schaeffer
                                                 Daniel G. Nessim
                                                 Assistant United States Attorneys
                                                 (212) 637-2270/2486
